Citation Nr: 1429970	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO. 11-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, reopening the Veteran's claim for service connection for PTSD but denying the claim on the merits. 

The Board will not here address the Veteran's diagnosed alcohol abuse as a claim implicitly raised by the Veteran's claim for service connection for PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). Such a claim would be on a direct basis, or as secondary to claimed PTSD. A direct claim for service connection for alcohol abuse is explicitly barred. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301(d) (2013); Allen v. Principi, 237 F.3d 1368, 1376  (Fed. Cir. 2001). A claim secondary to a disability for which service connection is not established must be denied as without basis in the law. 38 C.F.R. § 3.310 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994). Hence, as there is no reasonable possibility under the law and facts as presented in this case for the claim to be sustained, to find service connection for alcohol abuse implicitly raised would constitute unreasonable delay and expenditure of scarce VA resources. 38 C.F.R. § 3.303 (2013); Counts v. Brown, 6 Vet. App. 473, 478-9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

The Veteran testified before the undersigned at a Travel Board hearing conducted at the RO in June 2012.  A transcript of the hearing is of record. The record in this case includes the physical claims file as well as electronic records within Virtual VA. 


FINDINGS OF FACT

1. The Veteran's claim for service connection for PTSD was last denied in a November 2008 rating decision, and no appeal was initiated from that decision. 

2. Evidence associated with the claims file since the final November 2008 denial is new and material, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3. The preponderance of the evidence is against the Veteran having PTSD currently or during the pendency of his claim.


CONCLUSIONS OF LAW

1. The November 2008 rating decision which denied service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received since the last final decision denying service connection for PTSD, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3. PTSD was not incurred in active service, and was not causally related to service. 38 U.S.C.A. §§ 1131 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013). 
 
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183  (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006). To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 
In this case, the notice letter provided to the Veteran in August 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied. Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

With respect to the Dingess requirements, the RO's August 2010 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

As for the Veteran's claim to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]." 38 U.S.C.A. § 5103A(f) . Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

The Veteran's service treatment records and identified and available VA, Navy, and private facility records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran's authorized representative by a signed letter in January 2013 waived initial RO consideration, prior to Board adjudication, of records newly added to the Veteran's file subsequent to the most recently issued statement of the case (SOC) in April 2011. All of these records, together with the balance of the claims file, were reviewed by the Board.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which necessarily included in this case evidence of a causal link between claimed psychiatric disability and the Veteran's period of service, including particularly evidence of diagnosed PTSD medically assessed as due to a corroborated in-service stressor. The judge's pre-hearing discussions with the Veteran and his authorized representative frequently address these issues - including particularly advice concerning the submission of additional evidence - to the extent they may not be fully discussed during the transcribed, testimonial portion of the hearing. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision and an SOC most recently in April 2011. He also was informed of records not obtained, the importance of obtaining all relevant records, and his responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claim. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded a VA examination for compensation purposes in December 2010 to address his claim for service connection. The examination addressed PTSD, finding that a diagnosis of PTSD was not supported, and diagnosing alcohol abuse. 

The Board finds that the December 2010 examination sufficiently addressed the medical questions of diagnoses of psychiatric disabilities, of direct causation, and of effects of reported in-service stressor, with due consideration of the entire evidentiary record, lay statements, and relevant medical knowledge. The examination report also provided analyses based on review of all the evidence of record, inclusive of clinical records and past examination records within the claims file, and relevant tests or studies.  The report included opinions supported by this analysis with satisfactory rationale sufficient to be weighed against contrary evidence. The Board finds that the December 2010 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473. In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claim have been accomplished. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).


II. Request to Reopen PTSD Claim

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 . If the claim is so reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108 , 7105; Evans v. Brown, 9 Vet. App. 273  (1996); Manio v. Derwinski, 1 Vet. App. 140  (1991). 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) . 

A November 2008 rating decision denied the Veteran's original claim of service connection for PTSD on the bases that the evidence preponderated against there being an in-service stressor, a psychiatric disorder beginning in service, a PTSD diagnosis supported by meeting the DSM IV criteria for a PTSD diagnosis, or a causal link between service and a current psychiatric disorder to include PTSD. Service records did not reflect any findings or treatment or diagnosis of a psychiatric disorder, did not support the occurrence of the alleged stressor, and did not otherwise support the claim. Post-service records failed to reflect a current diagnosis of PTSD. Although notified of this November 2008 decision by the RO in December 2008, the Veteran did not file an appeal of this issue, and the November 2008 rating decision became final. 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.200 (2013). 

The Veteran also did not within the one year period following the November 2008 decision submit any additional evidence, and neither was any additional evidence received pertaining to that issue, so as to be considered as having been filed in connection with that claim, to allow for continuation or non-finality of that claim. 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466  (2009). Relevant official service department records not previously of record have also not been received since that January 1998 decision so as to render that decision non-final. 38 C.F.R. § 3.156(c) (2013).

Because the November 2008 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis. Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). In this case, in a the appealed January 2011 decision, the RO found that new and material evidence had been presented to reopen the Veteran's claim of service connection for PTSD. The RO accordingly in that decision reopened the claim, but denied the claim on the merits. Such a decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim. Barnett v. Brown, 83 F.3d 1380, 1383-84  (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244  (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted). 

Following the last prior final denial of the claim in November 2008, the Veteran submitted new lay statements and testimony addressing his claimed in-service stressor incident, new lay statements and testimony addressing difficulties since service potentially attributable to PTSD, and a private psychologist's August 2010 report providing a diagnosis of PTSD based on DSM-IV criteria and linking that diagnosed PTSD to the Veteran's alleged in-service stressor. This current evidence of multiple elements of the claim for service connection for PTSD not previously established is new and is sufficient to present a reasonable possibility of sustaining the claim on the merits. In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim. Here, medical and other evidence submitted raise a reasonable possibility of substantiating the claim. Accordingly, the Board finds that the claim for service connection for PTSD is reopened. 38 C.F.R. § 3.156(a).


II. Reopened Claim for Service Connection for PTSD 

The Veteran contends, in effect, that he suffers from PTSD as a result of a personal assault stressor incident in service that occurred aboard the USS George Washington in September or October of 1979. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The establishment of service connection for PTSD has unique evidentiary requirements. It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) . See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In submitted statements as well as in testimony before the undersigned in June 2012, the Veteran has provided a detailed history of his alleged stressor incident, in which two fellow sailors attacked him while he slept in his bunk, he fought back, and ultimately was able to escape the beating and run into the hallway seeking assistance.  No other in-service stressors are alleged. For purposes of the present adjudication, the Board may accept without verification that the alleged in-service stressor incident occurred precisely as the Veteran has alleged. The Board's adjudication herein does not depend upon the occurrence or non-occurrence of the stressor. Rather, the Board's determination assumes the alleged stressor occurred and then rests upon a weighing of the evidence for and against the Veteran meeting the diagnostic criteria for a diagnosis of PTSD based on that stressor. As discussed below, the VA examiner who found that the diagnostic criteria for a diagnosis of PTSD were not met and the private psychologist who found that the diagnostic criteria for a diagnosis of PTSD were met both relied upon the assumption that this alleged in-service stressor occurred. 

As noted upon VA examination addressing the Veteran's PTSD in December 2010, the Veteran has received no treatment for PTSD or other mental illness, and hence there are no mental health treatment records to support the Board's adjudication. 

The December 2010 VA examiner noted that he had conducted a thorough interview, reviewed the record, and prepared a report including based on psychological testing conducted for that purpose. 

The VA examiner carefully discussed each of the relevant criteria for a diagnosis of PTSD, and found that while criterion A was met based on the Veteran's self-reported in-service stressor, consisting of the above-noted attack, multiple other criteria required for the PTSD diagnosis were not met. See 38 C.F.R. § 4.125(a) (2013) (diagnosis of mental disorder must conform to DSM-IV criteria). Specifically, dissociative symptoms for criterion B were "probably not met" because while the Veteran reportedly had nightmares once or twice per month, he denied flashbacks, and denied becoming emotionally or physically reactive to triggered memories. 

The examiner found criterion C for a diagnosis of PTSD not met because the Veteran "denied attempts to avoid thoughts or feelings related to the attack;" reported trying to get on with his life; denied avoiding activities, places, or people; reported having a clear memory of events; and denied a sense of a foreshortened future. Additionally, while he reported having lost an interest in hunting in the past five years, he denied feeling detached from others or emotionally numb.  

The examiner found criterion F "does not appear to be met" because while the Veteran endorsed irritability, he attributed this to poor sleep which was in turn attributable to his work schedule, not to past events. 

Thus, while the December 2010 examiner did find that criteria A, D, and E for a diagnosis of PTSD appeared to be met, the failure to meet the other criteria resulted in the examiner concluding that a PTSD diagnosis could not be made. 

The Veteran provided an August 2010 private assessment by a psychologist diagnosing chronic, delayed-onset PTSD as well as insomnia secondary to PTSD. However, while the private psychologist's evaluation walks through the criteria for a diagnosis of PTSD, it appears to do so with a considerable bias toward finding a diagnosis of PTSD. As, for example, it states, "Under Criteria E and F, [the Veteran] reports having PTSD symptoms continually since his discharge and they have negatively affected his relationships, work, family, and social activities." These assertions appear not to be supported by reported history as noted by the private psychologist, and certainly not by the self-reported history as noted by the VA examiner. As the VA examiner discussed, despite having a difficult upbringing, the Veteran did well as an adult, with a long, stable, good relationship with his wife, long-standing, stable employment, a circle of good friends, leisure activities, and good social and occupational adjustment. The VA examiner noted the Veteran's reported close relationship with his father and his siblings, having five close friends, being in a pool league for at least 20 years, and his enjoyment of hunting, fishing, and riding his motorcycle. These facts appear inconsistent with the private psychologist's conclusion that PTSD symptoms "negatively affected his relationships, work, family, and social activities." The private psychologist also notably omitted most of these details from the Veteran's post-service history.  

The private psychologist's omission of details tending to weigh against a finding of PTSD stemming from service are perhaps most apparent in the psychologist's report of the Veteran's pre-service history and his report of the Veteran's alcohol use. The Veteran's childhood history, as self-reported to the VA examiner, was notable for an alcoholic mother and stepfather, with the Veteran never meeting his father until the age of 17, a physically abusive mother ("beat him with a shoe and pulling his hair, among other things") and stepfather ("beat him with a baseball bat on one occasion"), his mother and father fighting "frequently," his having to cook for and clean the clothes of his four younger siblings, his mother apparently having significant mental difficulties ("tried to shoot herself on several occasions"), his being "thrown out of the house at age 15 and living with "an aunt and several friends," his working nights in high school, and his beginning use of alcohol at age 13 and joining the military in an attempt to gain control over his alcohol abuse. 

The private psychologist's narrative of the Veteran's childhood is notable for absence of any mention of physical abuse or the mental health of his mother or his being thrown out of the house. The private psychologist did note that the Veteran described his childhood as "poor," that the Veteran's parents were "probable alcoholics," and that he started using alcohol at "about age 16" (discrepant from the Veteran's self-report to the VA examiner of alcohol use starting at age 13). 

The private psychologist also failed to note or to assess the Veteran's current alcohol abuse or post-service abuse, instead merely noting that the Veteran "uses alcohol on weekends." In contrast, the VA examiner diagnosed alcohol abuse as the Veteran's sole Axis I disorder, based significantly on the Veteran's self-report that he drank twice a month "usually to excess," that the Veteran endorsed having shakes and sweats the morning following an episode of drinking, that the Veteran reported blacking out from drinking, and that the Veteran in the past not only missed work from alcohol use but had gotten into fights when drinking. The VA examiner also noted the Veteran's report of drinking to excess every night for at least a year and a half prior to joining the military, which the private psychologist also failed to note, except to observe that the Veteran had joined the military because he had "started to drink heavily and he knew he needed to change his life."

Helpfully, the VA examiner also reviewed the private psychologist's report and noted the psychologist's finding that PTSD diagnostic criteria were met. The VA examiner was diplomatic in observing the flawed nature of private psychologist's report and assessment, as follows:

[T]he report did not provide a very thorough description of the frequency or intensity of the Veteran's symptoms. The Veteran is not reporting any distress over symptoms related to depression or anxiety or any other major difficulties, it does not appear that he meets the criteria for a psychiatric disorder of any kind at this time. He appears primarily to have difficulties related to his sleep.

The Veteran's social functioning does not appear to be impaired at this time. The Veteran's occupational functioning does not appear to be impaired at this time. He appears capable of managing his own funds in his own best interest.

The Board finds the Veteran's self-reported post-service symptoms and history, as more accurately reported and as reported in more detail in the VA examination report, to be in accord with the clinical findings and conclusions of the VA examiner. The Board finds this more detailed self-reported history not to be supportive of the assertions of the private psychologist that the Veteran had significant intrusive thoughts or avoidance of thoughts or memories of his in-service experience, or that Veteran's symptoms of PTSD "negatively affect his relationships, work, family, and social activities."  

Accordingly, the Board finds the VA examiner's analysis and conclusions to be the more probative, as based on more accurate factual premises and without apparent bias for or against a particular diagnosis. Caluza. The Board thus finds the VA examiner's clinical conclusion that the criteria for a diagnosis of PTSD are not met, to outweigh the private psychologist's clinical conclusion that the criteria for a diagnosis of PTSD are met. 

The Board finds the December 2010 VA examiner's analysis to be well-reasoned and based on careful review of available medical and lay evidence, inclusive of consideration of all of the following: the Veteran's self-reported history of his in-service stressor as well as other experiences and behaviors over his lifetime, the Veteran's thinking and emotional content as revealed upon clinical interview and based on past behaviors, and results of diagnostic testing. The Board finds the December 2010 VA examiner's findings and conclusions thus to be competent, entirely credible, and entitled to substantial weight. In contrast, the Board finds the weight of the evidence supporting the conclusion that the August 2010 private psychologist's analysis and conclusion are of limited credibility and entitled to limited weight.  Evans; Rucker. The private psychologist failed to provide an assessment addressing the diagnostic criteria for a diagnosis of PTSD based on a sufficiently thorough and accurate characterization of the Veteran's activities, interactions, and work history, and social and occupational functioning. 

For these same reasons, the Board finds the VA examiner's clinical conclusions with no Axis I diagnosis except alcohol abuse, to be entitled to substantially more weight than the private psychologist's diagnosis not only of PTSD but also insomnia related to PTSD. Id. As the VA examiner noted, the Veteran attributed his insomnia to his work schedule. The private psychologist failed to note this self-attribution. The VA examiner did not conclude that the Veteran's sleep difficulties rose to the level of a mental disorder, or that they were attributable to his in-service stressor.

While the Board has considered the Veteran's statements and testimony, and while the Board accepts for purposes of the present adjudication that the alleged in-service stressor occurred precisely as alleged by the Veteran, the Veteran's and his wife's statements and testimony, and the private psychologist's assessment, are simply insufficient to either meet or overcome the probative weight of the December 2010 VA examiner's findings and conclusions. The Veteran and his wife, as laypersons, are not competent to address the technical psychiatric question whether the criteria for a diagnosis of PTSD are met. Jandreau. As discussed, the Board finds the August 2010 private psychologist's clinical conclusions and diagnoses to be entitled to substantially less weight than those of the December 2010 VA examiner. 

Hence, based substantially on the competent, credible and highly probative findings and assessment of the December 2010 VA examiner, the Board finds that the preponderance of the competent and credible evidence of record is against the Veteran having PTSD currently or at any time over the course of claim. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of claim satisfied where disability present at any time during the pendency of the claim).

With the preponderance of the evidence against the presence of a current disability, the preponderance of the evidence is against the claim for service connection for PTSD. 38 C.F.R. §§ 3.303, 3.304(f). 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for PTSD is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


